TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00831-CR


Paula L. Lewis, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT OF SAN SABA COUNTY

NO. 7,101, HONORABLE BYRON THEODOSIS, JUDGE PRESIDING



O R D E R
PER CURIAM
The time for filing appellant's brief on appeal has been extended twice on counsel's
motion, most recently to August 25, 2006.  No brief has been filed on appellant's behalf and no
further extension of time for filing has been sought.
Appellant's counsel, Mr. Kirby J. Roberts, is ordered to file a brief in appellant's
behalf no later than October 20, 2006.  No further extension of time for filing this brief will be
granted.
It is ordered September 28, 2006
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish